Citation Nr: 1822300	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  16-41 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from November 1958 to February 1961.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO) that found that new and material evidence had not been received to reopen a claim of service connection for tinnitus.  In March 2018, a videoconference hearing was held before the undersigned; a transcript is in the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  An unappealed July 2014 rating decision declined to reopen a claim of service connection for tinnitus, essentially based on findings that the Veteran was not exposed to acoustic trauma in service, and his tinnitus was not related to his service.  

2.  Evidence received since the July 2014 rating decision tends to show the Veteran was exposed to hazardous levels of noise in service, and has tinnitus that began in service; relates to an unestablished fact necessary to substantiate the claim of service connection for such disability; and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's tinnitus had its onset in service, and has persisted since.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for tinnitus may be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).
2.  On de novo review service connection for tinnitus is warranted.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As this decision constitutes a complete grant of the benefit sought on appeal, the Veteran is not prejudiced by any notice or duty to assist omission, and further discussion of the VCAA is not necessary.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's service treatment records (STRs), to include the February 1961 service separation examination, are silent for complaints or findings concerning tinnitus.  A June 1960 hearing conservation data sheet shows that the Veteran was noted to have a greater than one year history of noise exposure.

Service personnel records show that the Veteran's duties included being a supply helper and a supply specialist.  

VA outpatient treatment records show that in November 2005 the Veteran reported that he had ringing in his ears since his previous visit.  In April 2007, he stated he had ringing constantly, all day, every day.

The Veteran was seen by a private audiologist in July 2011.  He stated that his barracks in service were located "right off the flight line" and that jets were taking off and landing 24 hours a day.  He described a "tuning fork" sound in his ears, which has been present since service.  Tinnitus was diagnosed.  The examiner noted that it is a common symptom of acoustic trauma and noise-induced hearing loss.  He opined that it was at least as likely as not that the Veteran's tinnitus was related to his duties in service.  

On July 2014 VA audiology examination, the Veteran stated that his tinnitus began in service after he was exposed to noise from jet engines of aircraft near his barracks.  The examiner opined that it was less likely than not that tinnitus was caused by or a result of noise exposure in service.  She noted that he was a supply helper in service and there was a low probability of noise exposure in this field.  She noted that the Veteran did not report exposure to noise other than from his barracks being near the airfield.  

Service connection for tinnitus was originally denied by the RO in May 2010 on the basis that there were no complaints, treatment or diagnosis of tinnitus in service and that the evidence failed to show that the Veteran was exposed to acoustic trauma in service.  A September 2011 rating decision reopened the claim, but denied it on the merits, noting that there was no exposure to acoustic trauma in service.  A July 2014 rating decision declined to reopen the claim, noting that there was no new and material evidence.  He was notified of the rating decision, and did not appeal it. 

A January 2015 VA outpatient treatment record shows that the Veteran reported constant ringing in his ears.  

Private medical records show that in January 2016, the Veteran stated that he had a "locust sound" in his ears.  A history of noise exposure to large jet engines was noted, and he stated that he had had the ringing in his ears since service, noting that his barracks were right next to the flight line.

In testimony at the March 2018 videoconference hearing before the undersigned, the Veteran described the circumstances of his exposure to noise trauma in service. 

When there is a final denial on a claim of service connection, such claim may not be reopened and allowed on the same factual basis.  38 U.S.C. § 7105.  However, if new and material evidence is received with respect to such claim, the claim shall be reopened, and considered de novo.  38 U.S.C. § 5108.

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The requirement that new and material evidence must raise a reasonable possibility of substantiating a claim is a low threshold requirement.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

As noted above, a May 2010 rating decision denied service connection for tinnitus on the bases that tinnitus was not noted in service and that the Veteran was not shown to have been exposed to acoustic trauma in service.  Subsequent rating decision, most recently a final July 2014 rating decision, declined to reopen the claim.  For evidence received since the July 2016 rating decision to be new and material (relate to the unestablished fact necessary to substantiate the claim), it would have to tend to show that the Veteran was exposed to noise trauma in service, and has tinnitus related to his service, to include as due to exposure to noise therein.

The evidence of record at the time of the July 2014 rating decision included the Veteran's STRs, private and VA medical records, and the report of a July 2014 VA examination.  

Evidence received subsequent to the July 2014 rating decision includes private and VA medical records and the Veteran's sworn testimony at a March 2018 videoconference hearing before the undersigned.  At the hearing, he provided a credible account of exposure to noise in service.  He related that his barracks were about 100 feet from the flight line, and that there was noise day and night.  He stated that he has had "locust sounds" in his ears since service.  His testimony is supported by/consistent with his STRs which show that he participated in a hearing conservation program (participation in which would not be expected were he not in an environment that involved significant exposure to noise); the STRs specifically note a more than a year history of exposure to noise.

This evidence directly addresses unestablished facts necessary to substantiate the claim of service connection for tinnitus.  The additional evidence tends to substantiate a fact critical to the claim, and raises a reasonable possibility of substantiating the claim.  Therefore, it is new and material, and the claim of service connection for tinnitus may be reopened.

The  analysis proceeds to de novo consideration of the claim.  The Board finds that the Veteran is not prejudiced by the Board so in light of the disposition herein. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  As sensorineural hearing is a chronic disease listed in 38 C.F.R. § 3.309(a)(as an organic disease of the nervous system), service connection for such disability may be established by showing continuity since service, under 38 C.F.R. § 3.303(b).  Also significant is that the diagnosis of tinnitus is established by self-reports of the person experiencing it (and it is generally incapable of objective clinical confirmation).  

The Veteran has furnished credible testimony describing his exposure to acoustic trauma  in service and indicating that he has had ringing in his ears since then.  His testimony is buttressed by his reports to various medical providers that his tinnitus began in service after he was exposed to excessive noise.  Accordingly, the Board finds that the evidence supports his claim of service connection for tinnitus, and that service connection for tinnitus is warranted.


ORDER

The appeal to reopen the claim of service connection for tinnitus is granted, and service connection for tinnitus is granted on de novo review.


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


